          Case 2:17-cv-04540-WB Document 205 Filed 06/14/19 Page 1 of 3



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

COMMONWEALTH OF                             )
PENNSYLVANIA and                            )
STATE OF NEW JERSEY,                        )
                                            )
                       Plaintiffs,          )
v.                                          )       Civil Action No. 2:17-cv-04540 (WB)
                                            )
DONALD J. TRUMP, in his official            )
capacity as President of the United States; )
ALEX M. AZAR II, in his official            )
capacity as Secretary of Health and         )
Human Services; UNITED STATES               )
DEPARTMENT OF HEALTH AND                    )
HUMAN SERVICES; STEVEN T.                   )
MNUCHIN, in his official capacity as        )
Secretary of the Treasury; UNITED           )
STATES DEPARTMENT OF THE                    )
TREASURY; RENE ALEXANDER                    )
ACOSTA, in his official capacity as         )
Secretary of Labor; and UNITED STATES )
DEPARTMENT OF LABOR,                        )
                                            )
                       Defendants.          )
____________________________________)



          FEDERAL DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
       Federal Defendants hereby move for summary judgement, under Federal Rule of Civil

Procedure 56, with respect to the claims in Plaintiffs’ Amended Complaint for Declaratory and

Injunctive Relief [ECF No. 89]. The accompanying memorandum provides the bases for this

motion.




                                                1
        Case 2:17-cv-04540-WB Document 205 Filed 06/14/19 Page 2 of 3




DATED: June 14, 2019               Respectfully submitted,

                                   JOSEPH H. HUNT
                                   Assistant Attorney General

                                   MICHELLE R. BENNETT
                                   Assistant Director, Federal Programs Branch

                                   /s/ Justin M. Sandberg
                                   JUSTIN M. SANDBERG (Il. Bar No. 6278377)
                                   Senior Trial Counsel
                                   MICHAEL GERARDI
                                   CHRISTOPHER R. HEALY
                                   REBECCA M. KOPPLIN
                                   DANIEL RIESS
                                   Trial Attorneys
                                   U.S. Dep’t of Justice, Civil Div., Federal Programs Branch
                                   1100 L Street, NW
                                   Washington, D.C. 20001
                                   (202) 514-5838
                                   Justin.Sandberg@usdoj.gov
                                   Attorneys for Federal Defendants




                                      2
          Case 2:17-cv-04540-WB Document 205 Filed 06/14/19 Page 3 of 3



                                  CERTIFICATE OF SERVICE

       I hereby certify that, on June 14, 2019, a copy of the forgoing document was

electronically filed with the Clerk of the Court using the CM/ECF system which will send

notification of such filing to all counsel of record.



DATED this 14th day of June, 2019.                         /s/ Justin M. Sandberg
                                                           JUSTIN M. SANDBERG




                                                   3
